Citation Nr: 1500482	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  10-17 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran had active service from November 1968 to May 1989.  He died in June 2007.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a memorandum to the Board dated in December 2014, the appellant's representative notified the Board of the appellant's request for a video-conference hearing at the RO in Winston-Salem, North Carolina.  She had previously been scheduled for a Board hearing in April 2011; however, there was a discrepancy as to her mailing address in VA's systems.  Additionally, the appellant's representative indicates that she was recuperating from a surgical procedure during that time period.  The Board therefore finds that the case should be remanded to afford the appellant her requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a video-conference hearing before a Veterans Law Judge in accordance with the docket number of the appeal.  Send notice to her current mailing address.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


